IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES A. SPRY,                             : No. 60 EM 2014
                                           :
             Respondent                    :
                                           :
                                           :
      v.                                   :
                                           :
                                           :
BOLESLAW PLEWA,                            :
                                           :
                    Petitioner             :
                                           :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.